


110 HR 1918 IH: To amend the Forest Service use and occupancy permit

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1918
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Forest Service use and occupancy permit
		  program to restore the authority of the Secretary of Agriculture to utilize the
		  special use permit fees collected by the Secretary in connection with the
		  establishment and operation of marinas in units of the National Forest System
		  derived from the public domain, and for other purposes.
	
	
		1.Retention and use of Forest
			 Service marina permit fees from National Forest System units derived from the
			 public domainThe last
			 paragraph under the heading forest service in the Act of March 4, 1915
			 (16 U.S.C. 497), is amended—
			(1)by striking
			 The Secretary of Agriculture and inserting the following:
				
					(A)Permits for use
				and occupancy of national forest system landsThe Secretary of
				Agriculture
					;
			(2)by striking
			 The authority and inserting the following:
				
					(B)Limitation on
				use of permitsThe
				authority
					;
				and
			(3)by adding at the
			 end the following:
				
					(C)Special rules
				regarding marina permitsAmounts collected in connection with the
				issuance of a special use permit under this paragraph for a marina at a unit of
				the National Forest System derived from the public domain shall be deposited in
				an existing special account in the Treasury established for the Secretary of
				Agriculture for recreation management purposes. Amounts so deposited shall be
				available to the Secretary of Agriculture, until expended and without further
				appropriation, for repair, maintenance, and facility enhancement related
				directly to visitor enjoyment, visitor access, and health and safety, for
				interpretation, visitor information, visitor service, visitor needs
				assessments, and signs, for habitat restoration directly related to
				wildlife-dependent recreation that is limited to hunting, fishing, wildlife
				observation, or photography, for law enforcement related to public use and
				recreation, and for direct operating or capital costs associated with the
				issuance of such special use permits, including any fee management agreement or
				reservation service used in the issuance of such permits. The Secretary may not
				use such amounts for biological monitoring for listed or candidate species
				under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). Not less
				than 80 percent of the permit fees collected at a specific unit of the National
				Forest System shall be expended for that unit, but the Secretary may transfer
				up to 20 percent of such fees to appropriations available to enhance recreation
				opportunities at other units of the National Forest
				System.
					.
			
